Citation Nr: 0613546	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957, and from February 1958 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision which, in pertinent 
part, denied service connection for COPD and denied 
entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
COPD, and entitlement to a TDIU rating.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Historically, the veteran served on active duty in the Air 
Force from September 1954 to December 1957, and from February 
1958 to October 1978.  A review of his service medical 
records revealed multiple incidents of treatment over the 
course of his military career for complaints of chest pain 
and shortness of breath.  A September 1965 treatment report 
noted a diagnosis of costochondritis.  A treatment report, 
dated in February 1966, noted an assessment of chronic 
bronchitis.  The veteran's separation examination, performed 
in August 1978, noted that his lungs were normal.  However, a 
medical history report, completed at that time, noted his 
history of shortness of breath.  

A letter from the veteran's private physician, dated in April 
1999, noted that he had been treating the veteran since 
October 1994, and that the veteran was currently diagnosed 
with COPD and emphysema.  A VA X-ray examination report, 
dated in May 1999, noted a diagnosis of COPD, and indicated 
that there was no significant interval change since the prior 
X-ray examination in March 1997.  A VA treatment report, 
dated in May 1999, noted an assessment of COPD and persistent 
breast tenderness.  

Under the circumstances of this case, the Board believes that 
the RO should schedule the veteran for a VA examination to 
determine the etiology of his current COPD.  The RO should 
also seek to update the record with any additional treatment 
records which may have become available during the course of 
this appeal.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the service connection claim.  The TDIU 
rating issue is considered to be intertwined because 
adjudication of the service connection claim may affect the 
merits and outcome of an adjudication of the issue for a TDIU 
rating.  Parker v. Brown, 7 Vet. App. 116 (1994) (finding 
that a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board).  Accordingly, the veteran's service 
connection claim should be addressed by the RO prior to the 
Board's consideration of the TDIU presently on appeal.

Finally, the Board notes that no VA examination on file 
contains a discussion or medical opinion as to the likelihood 
that the veteran's service-connected disabilities render him 
unemployable.  Considering that the combined disability 
rating for the veteran's service-connected is 70 percent, new 
VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for: (a) his service-connected 
disabilities since January 2002; and (b) 
his COPD since January 2002.  The RO 
should then attempt to obtain copies of 
all identified medical treatment records.  

2.  The veteran should be asked to 
complete and return to the RO an updated 
VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on 
Unemployability.

3.  The RO should then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of any respiratory disorder 
found.  The claims folder should be 
provided to and reviewed by the examiner.  
The examiner should provide a medical 
opinion, supported by adequate rationale, 
as to the approximate date of onset and 
etiology of any condition identified, 
including any relationship to the 
veteran's active duty service, and the 
chest complaints and shortness of breath 
noted therein.  

4.  After the above development is 
completed, to the extent available, the 
veteran should be afforded appropriate VA 
examinations to determine the severity of 
his service-connected disabilities.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examinations, and they should so indicate 
in their reports.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  The examiner(s) 
should also render an opinion as to the 
overall effect of the disabilities on the 
veteran's ability to obtain and retain 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

5.  The RO should then re-adjudicate the 
veteran's claims, including consideration 
of referring the case for extra-schedular 
evaluation.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


